DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent US 10805709 B1
Instant US 20210014601 A1
1. An earphone comprising: a flexible lower section including a stent portion and a battery region, where the stent portion is configured to accept an eartip; a mid-section; a flexible top section; an earphone circuit including: an ear canal microphone (ECM); an ambient sound microphone (ASM); a DSP; and at least one button, where the ECM and the ASM are attached to a flexible PCB; and a speaker electrically connected to the earphone circuit, where the earphone 
    2. The earphone according to claim 1, where the lower section includes a flexible neck section that connects a lower body of the lower section to the stent portion. 
    3. The earphone according to claim 2, where the stent portion includes a speaker recess. 
    4. The earphone according to claim 3, where the speaker fits within the speaker recess, so that when the earphone is used the stent portion and the speaker are within a user's ear canal. 
    5. The earphone according to claim 4, further including: An eartip, where the eartip has been inserted onto a first portion of the stent portion. 
    6. The earphone according to claim 5, further including a battery. 
    7. The earphone according to claim 6, where the battery fits with the battery region. 
    8. The earphone according to claim 7, where the stent portion includes a microphone channel. 
    9. The earphone according to claim 8, where the microphone channel is operatively connected between the ECM and an ear canal of a user when the stent portion is inserted into the user's ear canal. 
    10. The earphone according to claim 9, where the stent portion has a flexible protrusion that is configured to fit within a recess in the top. 
    11. The earphone according to claim 9, where the eartip is configured to seal the ear canal. 

An earphone comprising: an electronic package comprising: a first microphone; a second microphone; a speaker; and a circuit connected to the first microphone, the second microphone, and the speaker; and where the circuit, first microphone and the second microphone are attached to a flexible PCB; an earphone housing, where the earphone housing includes a portion that is flexible with a shore A value of less than 70; where the electronic package is a self contained module that can be inserted into earphone housing and attached; and a 
2. The earphone according to claim 1, where the flexible portion includes a stent portion. 
3. The earphone according to claim 2, where the earphone housing is 3-D printed. 
4. The earphone according to claim 2, where the earphone housing can be selected by a user. 
5. The earphone according to claim 2, where the electronic package is configured to be swappable amongst various earphone housings, where the electronics package is attached by a press fit where a protrusion on the electronics package fits within a flexible recess in the earphone housing. 
6. The earphone according to claim 2, where the electronic package is configured to be swappable amongst various earphone housings, where the electronics package is attached by adhesive. 
7. The earphone according to claim 1 where the electronic package can be attached to an audio control device via a wire. 
8. The earphone according to claim 1, further including a battery. 
9. The earphone according to claim 8 where the electronic package can be wirelessly attached to an audio control device. 
10. The earphone according to claim 2, further including: an eartip, where the eartip has been inserted onto a first portion of the stent portion. 
11. The earphone according to claim 10, where the stent portion includes a microphone channel. 
12. The earphone according to claim 11, where the microphone channel is operatively connected between the first microphone and an ear canal of a user when the stent portion is inserted into the user's ear canal. 
13. The earphone according to claim 12, where the eartip is configured to seal the ear canal. 
14. The earphone according to claim 2, where the cap is attached by a press fit where a protrusion on the cap fits within a flexible recess in the earphone housing. 
15. The earphone according to claim 4, where the earphone housing is 3D printed. 



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10805709 B1 in view of  prior art U.S. Publication No. US 20110129107 A1 and US 20070147628 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
The claim in the instant application US 20210014601 A1, encompass the same subject matter of the patent, US 10805709 B1, except that whereas the instant application recites: “an earphone housing, where the earphone housing includes a portion that is flexible with a shore A value of less than 70; where the electronic package is a self-contained module that can be inserted into earphone housing and attached; and a cap, where the cap includes a microphone port and the cap is attached to the earphone housing.”
Andersen discloses where the circuit, first microphone and the second microphone are attached to a flexible PCB (Andersen, Fig. 14, item 39, ¶ [0059]: “the microphones are supported by a pcb (printed circuit board) or flexprint”)
an earphone housing (Andersen, ¶ [0017]), where the earphone housing includes a portion that is flexible with a shore A value of less than 70 (Andersen, ¶ [0019]: “the plate shaped part consists of elastic porous material, such that the first housing part and the second housing part upon a compressing force can be moved towards each other”, being a flexible material its shore A is < 70); where 
the electronic package is a self-contained module that can be inserted into earphone housing and attached (Andersen, Fig. 14, items 3, 4 and 39, ¶ [0059]: “the first and second housing parts may enclose headset electronics”).
However, Andersen fails to disclose a cap, where the cap includes a microphone port and the cap is attached to the earphone housing.
In an analogous field of endeavor, Benway (US 20070147628 A1) discloses a cap, where the cap includes a microphone port and the cap is attached to the earphone housing (Benway, Fig. 4, item 205; ¶ [0038]: “a microphone/speaker assembly 205 is coupled on the outside of the cap, preferably on the front of the cap”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine Benway with Andersen to provide a cap with earphone.
Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 10805709 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application recite the broader version of the claim of the cited patent US 10805709 B1 with obvious wording variation.
Claims 3 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. US 10805709 B1 in view of  prior art U.S. Publication No. US 20110129107 A1, US 20070147628 A1 and US 20150172832 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
The claim in the instant application US 20210014601 A1, encompass the same subject matter of the patent, US 10805709 B1, except that whereas the instant application recites: “the earphone housing is 3-D printed.”
Sharpe discloses that the earphone housing is 3-D printed (Sharpe, ¶ [0015]: “using the digital impression to create the customized earpiece (e.g., by using a 3-D printing process to print at least a portion of the earpiece (e.g., a flexible earpiece housing)”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to add Sharpe to the combination of Andersen and Benway to customize the earpiece to the individual.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. US 10805709 B1 in view of prior art U.S. Publication No. US 20110129107 A1 and US 20070147628 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Andersen discloses an earphone housing can be selected by a user (Andersen, Figs. 9-13).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine Andersen with Benway to provide a selection of earpieces. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10805709 B1 in view of prior art U.S. Publication No. US 20110129107 A1 and US 20070147628 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Andersen discloses an earphone where the electronic package can be attached to an audio control device via a wire (Andersen, ¶ [0004]: “A corded headset is by means of a wire (cord) connected to e.g. a telephone”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine Adersen with Benway to connect to an external audio device.
Claims 8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, 9 and 11 of U.S. Patent US 10805709 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite the same subject matter as that of the cited patent US 10805709 B1 with obvious wording variation.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10805709 B1 in view of prior art U.S. Publication No. US 20110129107 A1 and US 20070147628 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Andersen discloses an earphone where the electronic package can be wirelessly attached to an audio control device (Andersen, Fig. 1, ¶ [0044]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine Adersen with Benway to connect via wireless communication to an external audio device.



Allowable Subject Matter
Claims 5-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/PAUL KIM/Primary Examiner, Art Unit 2654